Citation Nr: 1403942	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for glaucoma.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.P.




ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1983 to July 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied the benefit sought.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is in the Veteran's file.

The issue of service connection for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied service connection for glaucoma.  The Veteran did not timely appeal the decision, and it is now final.

2.  The additional evidence presented since the March 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection.



CONCLUSION OF LAW

The criteria for reopening the previously denied service connection claim for glaucoma have been met.  38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claim Assistance Act of 200 (VCAA)

In this decision, the Board reopens the Veteran's claim for service connection for glaucoma.  As such, no discussion of VA's duty to notify and assist is necessary with respect to reopening the claim.

II. Reopened Claim

The Veteran seeks to reopen a previously denied claim of service connection for glaucoma.

In a March 2005 rating decision, the RO denied a claim of service connection for glaucoma on the basis that the evidence did not show a diagnosis of glaucoma during service or a relationship between the Veteran's service and his post-service diagnosis of glaucoma.  

In July 2010, the Veteran filed a claim to reopen his claim of service connection for glaucoma.  He provided private treatment records from Dr. Gary Passons, dated February 1995, which noted that the Veteran had a history of glaucoma for eight years.  Copies of an annual physical from his reserve service that report a diagnosis of glaucoma in January 1990 were also provided.  The Veteran also testified that he experienced problems with his vision during service.  In a written statement, the Veteran's ex-wife, Renee Demuth, also stated that the Veteran complained about his vision getting worse in 1986.

Since the lack of evidence indicating a nexus or diagnosis of glaucoma during service was the basis for the denial of the claim in the March 2005 rating decision, any new evidence must relate to this unestablished fact and/or at least trigger the duty to assist by providing a medical opinion.  The additional treatment records and testimony reveal that the Veteran has consistently complained of vision problems during and since service.  The Veteran's complaints of persistent vision problems since service are presumed credible for purposes of reopening.  

As new and material evidence has been received, reopening is warranted.  


ORDER

The claim to reopen the claim for service connection for glaucoma is granted.


REMAND

The Veteran seeks service connection for glaucoma.  He was diagnosed with myopia during service and the evidence of record documents a diagnosis of glaucoma as early as January 1990, approximately four years after discharge from active service.

Having reopened the Veteran's service connection claim for glaucoma, VA has a duty to assist the Veteran in the development of the claim by seeking a medical opinion on the question of etiology and by requesting relevant records from the Social Security Administration.  See 38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Social Security Administration in regard to the Veteran's application for benefits.  If the records do not exist or further efforts to obtain the records would be futile, document that fact in the record and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that glaucoma is related to service.  The examiner must accept the Veteran's statements regarding his decreased visual acuity during service as fact.  The examiner must comment on the Veteran's diagnosis of myopia during service as well as his diagnosis of glaucoma in January 1990. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


